PER CURIAM.
Appellant Locki Fields filed a motion to correct illegal sentence claiming that his sentence for delivery of cocaine within 1,000 feet of a school was the product of the 1995 amendments to the sentencing guidelines, declared unconstitutional in Heggs v. State, 759 So.2d 620 (Fla.2000) and State v. Thompson, 750 So.2d 643 (Fla.1999).
The trial court summarily denied his motion, finding that he lacked standing, but the Supreme Court’s decision in Trapp v. State, 760 So.2d 924 (Fla.2000) now demonstrates that this was erroneous. We find that the motion filed in this case was legally sufficient. We cannot determine on the record presented whether appellant was “adversely affected” as defined by the Supreme Court in Heggs, when it said that if a person’s sentence imposed under the 1995 guidelines could have been imposed under the 1994 guidelines (without a departure), then that person is not entitled to sentencing relief. Therefore, we reverse the trial court’s order erroneously denying relief for lack of standing, and remand to *1221the trial court for further consideration of appellant’s sentencing challenge under these prevailing authorities.
REVERSED and REMANDED.
STONE, SHAHOOD and TAYLOR, JJ., concur.